United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2989
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                  Damien Deandre Burnett, also known as Luck

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: April 24, 2020
                               Filed: April 29, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Damien Burnett appeals after he pled guilty to a drug offense, and the district
     1
court sentenced him to a prison term below the advisory range under the United

         1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
States Sentencing Guidelines Manual (“Guidelines”). His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing Burnett’s sentence is substantively unreasonable. Burnett has filed a pro se
brief reiterating the arguments in the Anders brief, and has moved for new counsel.

       We conclude the district court did not impose an unreasonable sentence. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing
appellate review of sentence for procedural error and then substantive
reasonableness). First, we conclude the district court’s factual findings were not
clearly erroneous in light of the evidence presented at sentencing. See United States
v. Bryant, 913 F.3d 783, 786 (8th Cir. 2019) (reviewing application of Guidelines de
novo and findings of fact for clear error). Next, we conclude Burnett’s sentence is
not substantively unreasonable. See Feemster, 572 F.3d at 461-62 (reviewing
sentence under deferential abuse-of-discretion standard and discussing substantive
reasonableness); see also United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir.
2013) (noting it is “nearly inconceivable” a district court abused its discretion by not
varying downward further when it has varied below the Guidelines range).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues. Accordingly, we deny Burnett’s motion for
appointment of new counsel, we affirm, and we grant counsel leave to withdraw.
                     ______________________________




                                          -2-